1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
2                                                                EASTERN DISTRICT OF WASHINGTON




3                       UNITED STATES DISTRICT COURT Mar 08, 2019
                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK   C



4
     SAIFON PITUK, and all others              No. 2:18-cv-00065-SMJ
5    similarly situated,
                                               ORDER DISMISSING CASE
6                             Plaintiff,

7                v.

8    CAVALRY SPV I LLC, a Delaware
     limited liability company,
9
                              Defendant.
10

11         On March 7, 2019, the parties filed a stipulated dismissal, ECF No. 22.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14         1.    The parties’ Stipulated Motion for Dismissal with Prejudice, ECF No.

15               22, is GRANTED.

16         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17               bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20         5.    The Clerk’s Office is directed to CLOSE this file.




     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 8th day of March 2019.

4                       ____________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
